USCA4 Appeal: 22-7037      Doc: 9         Filed: 12/20/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7037


        JOHN WILLIE CARTER, JR.,

                             Plaintiff - Appellant,

                      v.

        THE GEO GROUP; JOE JEFFERSON, Facility Manager; WARDEN BRACKON,
        Warden at Lawrenceville Correctional Center; HAROLD W. CLARKE, Director of
        Virginia Department of Corrections,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:22-cv-00178-AWA-DEM)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        John Willie Carter, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7037         Doc: 9         Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

                 John Willie Carter, Jr., seeks to appeal the district court’s order dismissing without

        prejudice his 42 U.S.C. § 1983 complaint for failure to comply with the court’s prior order.

        We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

        filed.

                 In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court entered its order on July 13, 2022. Carter filed the notice of appeal

        on August 16, 2022. ∗ Because Carter failed to file a timely notice of appeal or to obtain an

        extension or reopening of the appeal period, we dismiss the appeal.

                 We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                           DISMISSED




                Carter certified that he delivered the notice to prison officials for mailing to the
                 ∗

        court on August 16, 2022. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
        (1988).

                                                        2